                 Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 1 of 8



 1                                                                The Honorable John C. Coughenour

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

9    NICLAS FOSTER, as Personal Representative
     ofthe Estate of MEIKE FOSTER,
10                                                        No. 17-cv-01727-JCC
11                                       Plaintiff,
                                                          MOTION TO EXCLUDE LATE
12          v.                                            DISCLOSED SUPPLEMENTAL
                                                          REPORT/OPINIONS OF PLAINTIFF'S
13   AMERICAN HONDA MOTOR COMPANY,                        RODENT EXPERT
     INC., a foreign corporation; HONDA MOTOR
14   COMPANY,LTD., a foreign corporation;                 NOTE ON MOTION CALENDAR:
     HONDA NORTH AMERICA,INC., a foreign
15
     corporation; HONDA OF CANADA                         FRIDAY,SEPTEMBER 6,2019
16   MANUFACTURING d/b/a HONDA OF
     CANADA,INC., a foreign corporation;
17   HONDA R&D AMERICAS,INC., a foreign
     corporation,
18
                                      Defendants.
19

20
                       I.      INTRODUCTION AND RELIEF REQUESTED
21
            On January 18, 2019, plaintiff disclosed the original trial opinions of Grzegorz
22
     Buczkowski, Ph.D.(a purported expert rodent nesting behavior) in the form of a 7-page report.
23
     Ex. A to the accompanying Declaration of David J. Russell ("Russell Dec."). Plaintiff's
24

25   attorneys then scheduled the trial testimony (via a perpetuation deposition) of Dr. Buczkowski

26   for June 27, 2019. And,the undersigned scheduled a discovery deposition of Dr. Buczkowski

      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                    KELLER ROHRBACK L.L.P.
      REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                         1 201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 1                                                 T ELEPHONE: (206) 623-1900
                                                                            F ACSIMILE: (208) 623-3384
                Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 2 of 8



 1   for the morning of June 27, 2019—believing (for good reason) that all of Dr. Buczkowski's trial

2    opinions were contained in his January 2019 report. However, when the undersigned arrived that
3
     morning to take the discovery deposition of Dr. Buczkowski, Dr. Buczkowski produced a
4
     "supplemental report"(see Ex. B to Russell Dec.) that had been prepared (with the assistance of
5
     plaintiffs attorneys) the night before, on June 26, 2019. And, that "supplemental report"
6
     contained entirely new opinions disclosed, for the first time, the morning of Dr. Buczkowski's
7

8    trial testimony (via the perpetuation deposition). Pursuant to FRCP 26(a)(2)(D) and FRCP

9    37(c)(1), defendants are filing this motion to exclude all of Dr. Buczkowski's trial testimony
10   based on opinions that were disclosed—for the first time—the morning of his trial testimony.
11
                                    II.    STATEMENT OF FACTS
12
             The original opinions of Grzegorz Buczkowski,Ph.D.(those that plaintiff disclosed on
13
     January 19, 2019) were the subject of an earlier motion to strike based on an argument that Dr.
14
     Buzkowski was not an actual rebuttal expert. See Dkt. 28. On March 14, 2019,this Court held
15

16   that "Plaintiffs disclosure of Buczkowski's [January 2019] report was untimely" but held that

17   the untimely disclosure was "harmless." Dkt. #34 at p. 4,lines 23-25. The Court then vacated

18   the then-existing April 22, 2019 trial date and ordered the parties to meet and confer on a new
19
     trial date. That meet and confer resulted in the setting of the current November 4, 2019 trial
20
     date.
21
             On April 10, 2019, plaintiff's attorneys announced that they wanted to perpetuate the trial
22

23   testimony of Dr. Buczkowski during the month of June. See Ex. B to Russell Dec. After some

24   discussion, the parties agreed on June 27,2019 as the date for the taking of Dr. Buczkowski's

25   trial testimony. See Ex. C to Russell Dec. The undersigned then scheduled a discovery
26    deposition of Dr. Buczkowski(who lives and works in Indiana) for the morning of his afternoon

      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                     KELLER ROHRBACK L.L.P.
      REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                          1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 2                                                  T ELEPHONE: (206) 623-1E100
                                                                             F ACSIMILE: (208) 623-3389
               Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 3 of 8



 1   perpetuation deposition. See Ex. D to Russell Dec. The morning of June 27, the undersigned

2    arrived to take the discovery deposition of Dr. Buczkowski and was handed a one-page
3
     "supplemental report" consisting offour entirely new opinions. See Ex. E to Russell Dec. When
4
     asked, Dr. Buczkowski admitted that he had prepared the supplemental report at issue the night
5
     before. His testimony on that subject was as follows:
6
            Q.      Let me show you what we've marked as Exhibit 6 to your deposition. I'll
7
            get to the other -- others in a moment. When was Exhibit 6 prepared?
8
            A. It was prepared yesterday in the -- during -- during our meeting.
9
            Q. And was it prepared at the end of all of the work that you did with Tom and
10          Peter [plaintiffs attorneys'?
11           A. It was prepared towards the end of the day, yes. And I made some edits this
             morning as well just preparing.
12

13          Q. And who prepared the first draft of Exhibit 6?

14           A. We prepared it together discussing -- as we're discussing this case.

15

16          Q. On Exhibit 6, under 3A, it says, Honda's records on similar 2002 to 2014
            CRVs identify rodent activity in the same location. When were you first shown
17          Honda records on similar 2002 to 2014 CRVs?
18           A. I believe that was -- yesterday was -- it was not during the initial contact. It
19           was -- it was yesterday.

20           Q. Okay. And did Tom and Peter show those records to you yesterday?

21           A. Yes.

22

23           Q. In any event, you were provided with some documents yesterday that you had
             not seen before and that -- and those records are the basis for your opinion 3A,
24
             correct?
25
             A. That would be correct.
26

      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                      KELLER ROHRBACK L.L.P.
     REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                            1 201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 3                                                   T ELEPHONE: (206) 823-1900
                                                                              F ACSIMILE: (208) 623-3384
              Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 4 of 8



 1         Q. Okay. 3C, it says, The car was located in an area that would be full of
           rodents. I didn't see that opinion in your initial report. Is that based on visiting
2          the scene yesterday?
3          A. That's based on the scene yesterday, yes.
4
           Q. Okay. And so yesterday was the first time that you formulated that opinion in
5          this case?

6          A. Just seeing the site, yes.

7

8          Q. Okay. And then Exhibit 6, let's focus on D. It says, Inside the vehicle there
           were needles. The needles are significant: They perfectly match the size and type
9
           of material that a rodent would use to nest. Can we agree that that opinion is not
10         contained in Exhibit 5 [Dr. Buczkowski's January 2019 report]?

11         MR. BREEN: Well, I'm going to object to the extent that assumes that that's its
           own separate opinion.
12
           Q. (By Mr. Russell) Go ahead.
13
           A. So this Point D D -- well, I have seen pictures of the -- the needles that
14         were recovered from the vehicle --
15

16
           Q. I'm not trying to ask a tricky question. I just -- when I was preparing
17         yesterday for this deposition, and I was studying every sentence of Exhibit 5, I
           didn't see any reference to conifer needles from the Foster vehicle in Exhibit 5.
18         Do you -- can you point me to any reference to needles or needles matching the
           size and type of material a rodent would use to nest in Exhibit 5?
19
           A. No. Except I guess on Page 2 there's about halfway down the paragraph
20
           starting, In situations involving vehicles, rodents may build a nest utilizing
21         materials that are present on the ground where the vehicle is parked. And that
           includes dried grass, leaves, paper, but not specifically conifer needles.
22
           Q. Okay. And there's no reference to the conifer needles that were collected
23         from the undercarriage of Ms. Foster's vehicle in Exhibit 5, correct?
24         A. No.
25

26

      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                      KELLER ROHRBACK L.L.P.
     REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                           1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
     (17-cv-01727-JCC)- 4                                                   T ELEPHONE: (206) 623-1900
                                                                             F ACSIMILE: (206) 623-3384
                Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 5 of 8



 1   Ex. F to Russell Dec. at pp. 9-11 and 28-29. In short, Dr. Buczkowski's supplemental opinions

2    were prepared the day before his trial testimony and were disclosed, for the first time, the
3
     morning of his trial testimony.
4
            Plaintiffs attorneys then perpetuated the testimony of Dr. Buczkowski during the
5
     afternoon of June 27, 2019. The bulk of Dr. Buczkowski's direct testimony was based upon
6
     work that he had done—and opinions he had formed—the day before. For example, Dr.
7

8    Buczkowski testified about an inspection of some conifer needles that he had conducted the day

9    before his perpetuation deposition:

10          Q      I'm sorry. You're right. I need to backpedal. What I meant to say, on the
11          Honda CR-V in this case, Mrs. Foster's CR-V, do you know one way or the other
            whether an inspection to check for debris related to rodents was conducted before
12          you wrote your report or after you wrote your report?

13          A       It was done after.

14          Q     All right. And did you learn the results of the inspection of that Honda
            CR-V after your report was written?
15
            A       It was after my report was written, yes.
16

17          Q      Okay. And what were the -- what did you -- what did you learn from that
            inspection?
18
            A     So I learned that post fire, again, there were some -- in the burn pile, there
19          was some needle, conifer needles found at the scene. Yeah.

20          Q       Okay. What is the -- and is that -- is that finding of conifer needles
            consistent with your expert opinion as to the types of materials a rodent would
21
            bring into this ideal location in a Honda CR-V?
22
             A       Again, it matches exactly what a rodent would prefer. So when rodents
23           are out there, again, they're making a choice as to what type of nesting material
             they are collecting. So again, conifer needles, we know it's -- I believe it's
24           significant to this case. Conifer needles contain resins. So resins are naturally
             water repellant, so they're going to be dry.
25
            And rodents are looking for the driest possible -- the driest material that it can
26
            find. So as opposed to, let's say, dry grass or leaves, these materials don't contain
            any -- any resins, so they would have a tendency to get wet in kind of a wetter
      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                      KELLER ROHRBACK L.L.P.
      REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                           1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 5                                                   TELEPHONE: (206) 623-1900
                                                                              F ACSIMILE: (206) 623-3384
                 Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 6 of 8



 1          climate. Whereas conifer needles, again, because of their high resin content, they
            are likely to repel water, stay dry, and be -- for that reason, be more attractive to
2           rodents. And containing resins also makes them more flammable as well as we
            know.
3

4    Ex. G to Russell Dec. at pp. 29-31. Other examples of Dr. Buczkowski trial testimony that was

5    based on work he had done the day before can be found at pages 25 through 34 of his

6    perpetuation deposition and pages 38 through 40 of his perpetuation deposition. See Ex. G to
7
     Russell Dec. at pp. 25-34 and 38-40. That is the testimony that is at issue here.
8
                                     HI.     STATEMENT OF ISSUE
9
            Should expert opinions that are disclosed to opposing counsel for the first time the
10
     morning of that expert's trial testimony be excluded pursuant to FRCP 26(a)(2)(D) and FRCP
11

12   37(c)(1)?

13                                         IV.     AUTHORITY

14          FRCP 26(a)(2)(D) provides for an orderly disclosure of testifying experts and their

15   opinions:
16
           (D) Time to Disclose Expert Testimony. A party must make these disclosures at
17          the times and in the sequence that the court orders. Absent a stipulation or a court
            order, the disclosures must be made:
18
              (i) at least 90 days before the date set for trial or for the case to be ready for
19          trial; or
20           (ii) if the evidence is intended solely to contradict or rebut evidence on the
            same subject matter identified by another party under Rule 26(a)(2)(B) or(C),
21
            within 30 days after the other party's disclosure.
22
     Emphasis added. And, pursuant to FRCP 37(c)(1), a party that, without substantial justification,
23
     fails to properly disclose information as required by Rule 26(a) may not "unless such failure is
24
     harmless,[] use as evidence at trial ... any witness or information not so disclosed." In this
25

26   case, Dr. Buczkowski's supplemental opinions were disclosed for the first time the morning


      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                       KELLER ROHRBACK L.L.P.
      REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                            1 201 Third Avenue, Suite 3200
                                                                                  Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 6                                                    T ELEPHONE: (206) 623-1900
                                                                               F ACSIMILE: (206) 623-3384
               Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 7 of 8



 1   of Dr. Buczkowski's trial testimony. That late disclosure substantially prejudiced defendants

2    because it put defense counsel in a position of having to cross-examine an expert about opinions
3
     that defense counsel couldn't research or review with the rodent nesting expert retained by
4
     defendants. The purpose of FRCP 26(a) is to prevent exactly this situation. Expert opinions
5
     must be disclosed at least 90 days before the expert at issue takes the witness stand—so that the
6
     opposing party can be fully prepared to cross-examine the witness about the bases for his/her
7

8    trial opinions. And, the sanction of exclusion, pursuant to FRCP 37(c)(1) is "automatic and

9    mandatory unless the party to be sanctioned can show that its violation of Rule 26(a) was either
10   justified or harmless." Finley v. Marathon Oil Co., 75 F.3d 1225, 1230(7th Cir. 1996). This is
11
     not a case where plaintiffs disclosure of completely new opinions the morning of Dr.
12
     Buczkowski's trial testimony can be shown to be either justified or harmless. Dr. Buczkowski's
13
     supplemental report(and the opinions listed on that report) should be excluded from evidence
14

15   pursuant to FRCP 37(c)(1).

16           DATED this        day of August, 2019.

17                                                 KELLER

18

19
                                                                     ell, SBA #17289
20                                                          er      ac L.L.P.
                                                          01 it Av nue, Suite 3200
21                                                      Seattle, A p8101
                                                        Phone:(206)623-1900 / Fax:(206)623-3384
22                                                      Email: drussell@kellerrohrback.com

23                                                 Attorneys for Defendants

24

25

26

      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                     KELLER ROHRBACK L.L.P.
     REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                          1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 7                                                 T ELEPHONE: (206) 623-1900
                                                                            F ACSIMILE: 0061 623-3384
                 Case 2:17-cv-01727-JCC Document 42 Filed 08/22/19 Page 8 of 8



 1                                  CERTIFICATE OF SERVICE

2           The undersigned certifies under penalty of perjury under the laws of the State of
     Washington that on the below date, I caused to be served by CM/ECE or email, a true and correct
3
     copy of this document to:
4
     Mr. Thomas J Breen(WSBA #34574)
5    Mr. Peter O'Neil(WSBA #28198)
     Ms. Kristin Houser(WSBA #7286)
6    Schroeter Goldmark & Bender
     810 Third Avenue, Suite 500
7
     Seattle, WA 98104
8    Email• breen@sgb-law.com; peteroneil@sgb-law.com; houser@sgb-law.com;
     oneil@sgb-law.com
9
                                                   444
10            DATED at Seattle, Washington this2-7 day of August, 2019.
11

12
                                                 Autumne L. Weingart
13

14

15   4822-5403-0751, v. 1

16

17

18

19

20

21

22

23

24

25

26

      MOTION TO EXCLUDE LATE DISCLOSED SUPPLEMENTAL                  KELLER ROHRBACK L.L.P.
     REPORT/OPINIONS OF PLAINTIFF'S RODENT EXPERT                         1 201 Third Avenue, Suite 3200
                                                                              Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 8                                                T ELEPHONE: (206) 623-1900
                                                                           F ACSIMILE: (208) 6233384
